Exhibit 10.1

Execution Version

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is dated as of June 25, 2019, among
Valley National Bancorp, a New Jersey corporation and registered bank holding
company (“Valley”), and the shareholder of Oritani Financial Corp., a Delaware
corporation and registered savings and loan holding company (“Oritani”),
executing this Agreement on the signature page hereto (the “Shareholder”).

RECITALS

A.    Concurrently with the execution of this Agreement, Valley and Oritani have
entered into an Agreement and Plan of Merger (the “Merger Agreement”) which
provides, among other things, for the merger (the “Merger”) of Oritani with and
into Valley upon the terms and subject to the conditions set forth therein.

B.    As of the date hereof, the Shareholder is the record or Beneficial Owner
(as defined below) of that number of Oritani Common Shares (as defined below)
set forth below the Shareholder’s name on the signature page hereto.

C.    As a condition to Valley’s willingness to enter into and perform its
obligations under the Merger Agreement, the Shareholder has agreed to enter into
this Agreement.

NOW THEREFORE, the parties hereto agree as follows:

I.    CERTAIN DEFINITIONS

1.1.    Capitalized Terms. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.

1.2.    Other Definitions. For the purposes of this Agreement:

“Oritani Common Share” means a share of common stock, par value $0.01 per share,
of Oritani, including for purposes of this Agreement all shares or other voting
securities into which any Oritani Common Share may be reclassified, sub-divided,
consolidated or converted and any rights and benefits arising therefrom
(including any dividends or distributions of securities which may be declared in
respect of Oritani Common Shares).

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended).

“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, hypothecation, encumbrance, constructive sale, or other
disposition of such security or the Beneficial Ownership thereof (including by
operation of law), or the entry into of any contract, agreement or other
obligation to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting power of such security.



--------------------------------------------------------------------------------

II.    SUPPORT OBLIGATIONS OF THE SHAREHOLDER

2.1.    Agreement to Vote. The Shareholder irrevocably and unconditionally
agrees that from and after the date hereof, at the Oritani Shareholders Meeting
(whether annual or special, and at each adjourned or postponed meeting), the
Shareholder will (x) appear at each such meeting or otherwise cause all of its
Owned Shares, as hereinafter defined, to be counted as present thereat for
purposes of calculating a quorum, and respond to each request by Oritani for
written consent, if any, and (y) vote (or consent), or cause to be voted (or
validly execute and return and cause consent to be granted with respect to), all
of the Shareholder’s Oritani Common Shares Beneficially Owned by the
Shareholder, and which the Shareholder has the power to vote or direct the
voting of, as of the applicable record date (including any Oritani Common Shares
that the Shareholder may acquire after the date hereof, the “Owned Shares”) and
all other voting securities of or equity interests in Oritani: (i) in favor of
the adoption of the Merger Agreement (whether or not recommended by the Board of
Directors of Oritani), and (ii) against any action, agreement, transaction or
proposal that (A) is made in opposition to, or in competition or inconsistent
with, the Merger or the Merger Agreement, (B) relates to an Acquisition Proposal
or Superior Proposal, or (C) could otherwise prevent, impede or delay the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement.

2.2.    No Solicitation. The Shareholder agrees that it will comply with
Section 5.3 of the Merger Agreement, which Section is incorporated by reference
herein. The foregoing shall not restrict or limit the ability of any Person who
is a director of Oritani from exercising the Shareholder’s fiduciary duties or
to take any action in his or her capacity as a director of Oritani.

2.3.    Restrictions on Transfer. Except as otherwise agreed to by Valley, the
Shareholder agrees that, from and after the date hereof, to not (a) tender into
any tender or exchange offer or otherwise directly or indirectly Transfer any
Owned Shares (or any rights, options or warrants to acquire Oritani Common
Shares), or (b) grant any proxies with respect to the Shareholder’s Owned
Shares, deposit the Shareholder’s Owned Shares into a voting trust, enter into a
voting agreement with respect to any of the Shareholder’s Owned Shares or
otherwise restrict the ability of the Shareholder to freely exercise all voting
rights with respect thereto, provided, however, that the Shareholder shall be
permitted to Transfer Owned Shares to any person (a “Transferee”) in the case of
(i) any gift or similar estate planning transaction if, and only if, such
Transferee agrees in writing to be bound by the terms of this Agreement and the
Shareholder provides at least two (2) days prior written notice (which shall
include the written consent of the Transferee agreeing to be bound by the terms
of this Agreement) to Valley, (ii) a bequeath of Shareholder’s Owned Shares by
will or operation of law, in which case this Agreement shall bind the
transferee, or (iii) a surrender of Shareholder’s Owned Shares to Oritani in
connection with the vesting, settlement or exercise of Oritani equity awards to
satisfy any withholding for the payment of taxes incurred in connection with
such vesting, settlement or exercise, or, in respect of Oritani equity awards,
the exercise price thereon. Any action attempted to be taken in violation of the
preceding sentence will be null and void.

2.4.    Valley Common Stock. The Shareholder agrees that, during the period
beginning on the date hereof and ending on the earlier of the Closing Date and
the termination of the Merger Agreement, the Shareholder will not, and will not
authorize or knowingly permit any of its affiliates to or solicit or encourage
any other person to, purchase, sell, contract to purchase, contract

 

2



--------------------------------------------------------------------------------

to sell, pledge, hedge, grant any option to purchase, make any short sale,
Transfer or otherwise dispose of or acquire any Valley Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive Valley Common Stock, whether now owned or hereinafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has Beneficial Ownership and the power to dispose or
direct the disposition thereof.

III.     GENERAL

3.1.    Governing Law. This Agreement and any controversies arising with respect
hereto shall be construed in accordance with and governed by the laws of the
State of New Jersey (without regard to principles of conflict of laws that would
apply the law of another jurisdiction).

3.2.    Amendments. This Agreement may not be amended except by written
agreement signed by Valley and by the Shareholder.

3.3.    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

3.4.    Counterparts; Execution. This Agreement may be executed in any number of
counterparts, all of which are one and the same agreement and each of which
shall be deemed an original. This Agreement may be executed and accepted by
portable data file (pdf) signature and any such signature shall be of the same
force and effect as an original signature.

3.5.    Effectiveness and Termination. This Agreement will become effective when
Valley has received counterparts signed by the Shareholder and itself and shall
terminate on the date that the Merger is approved by Oritani shareholders. In
the event the Merger Agreement is terminated in accordance with its terms, this
Agreement shall automatically terminate and be of no further force or effect.
Upon any such termination, except for any rights any party may have in respect
of any breach by any other party of its or his obligations hereunder, none of
the parties hereto shall have any further obligation or liability hereunder.

[The Remainder of this Page is Intentionally Left Blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

VALLEY NATIONAL BANCORP By:  

                                                              

Name:   Title:  

(Shareholder signature page follows)

 

4



--------------------------------------------------------------------------------

  SHAREHOLDER  

Shareholder:                                                                    

 

Signature:                                                           
            

 

Title, if applicable:                                                          

 

Owned Shares:                                                               

 

Notice Address:                                                               

                                        
                                                    
                                                                                
        

 

5